The Supreme Court properly determined that it lacked the authority under CPL 440.46 to order, upon resentence, that determinate terms ran concurrently when the original indeterminate terms were ordered to run consecutively (see CPL 430.10; People v Acevedo, 14 NY3d 828, 831 [2010]; People v Vaughan, 62 AD3d 122, 125-126 [2009]; see also People v High-smith, 79 AD3d 1741, 1742 [2010]).
Pursuant to the Drug Law Reform Act of 2009 (see CPL 440.46), we remit this matter to the Supreme Court, Kings County, to afford the defendant an opportunity to withdraw his application for resentencing before any resentence is imposed (id.; see L 2004, ch 738, § 23). Mastro, A.PJ., Hall, Sgroi and Cohen, JJ., concur.